 1                                                      HONORABLE RICHARD A. JONES
 2

 3

 4

 5

 6
                              UNITED STATES DISTRICT COURT
 7                      FOR THE WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
 8

 9
     UNITED STATES OF AMERICA,                       Cause No. CR18-132RAJ
10
                     Plaintiff                       ORDER GRANTING
11                                                   MOTION TO SEAL
            vs.
12
     JOSEPH LEE WILSON,
13                   Defendant.
14
            The Court, having considered Defendant Joseph Lee Wilson’s motion to seal an
15
     attachment to his sentencing memorandum, and good cause having been shown,
16          IT IS ORDERED Defendant’s motion to seal (Dkt. #661) is GRANTED. The
17   document filed under Dkt. #662 shall remain under seal.

18          DATED this 25th day of October, 2019.

19

20
                                                     A
                                                     The Honorable Richard A. Jones
21                                                   United States District Judge

22

23


       ORDER TO SEAL - 1
       United States v. Joseph Wilson, CR18-132RAJ
